DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-7, 9-12, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. Publication No. US 2020/0083212.
	Regarding claim 1, Zhao discloses an electrostatic discharge protection device, comprising: 
a substrate [Fig. 2B; substrate PSUB 302];
at least one first PNP bipolar junction transistor [Fig. 2B, PNP transistor Q2a] comprising:
a P-type region located in the substrate [Fig. 2B, PWL 322a];
a first N-type well region [Fig. 2B, 326a] located in the substrate and connected to a side of the P-type region;
a second N-type well region [Fig. 2B, 318a] located in the substrate and connected to another side of the P-type region;
a first P-type doped region [Fig. 2B, 370a, p+] located in the P-type region;

a second P-type doped region [Fig. 2B, 382a p+] located in the first N-type well region and isolated from the first P-type doped region; and
an N-type region [Fig. 2B, 304a DEEOBW] located below the P-type region and connected to the first N-type well region and the second N-type well region; 
at least one NPN bipolar junction transistor [Fig. 2B, NPN transistor Q1b] comprising: 
a first P-type well region located in the substrate;
a third N-type well region located in the substrate and connected to a side of the first P-type well region;
a second N-type doped region located in the first P-type well region; a third P-type doped region located in the first P-type well region; and a third N-type doped region located in the third N-type well region and isolated from the second N-type doped region and the third P-type doped region; and 
at least one second PNP bipolar junction transistor [Fig. 2B, PNP transistor Q2b] comprising: the first P-type well region; the third N-type well region; the third P-type doped region; the third N-type doped region; and a fourth P-type doped region located in the third N-type well region and isolated from the third P-type doped region, wherein
the second P-type doped region, the first N-type doped region, the third N-type doped region, and the fourth P-type doped region are coupled to a high voltage side terminal, and the first P-type doped region, the second N-type doped region, and the third P-type doped region are coupled to a low voltage side terminal [Fig. 2B; the NPN Q1b and 
	Regarding claim 2, Zhao discloses that the substrate comprises a P-type substrate [Fig. 2B, PSUB 302].
	Regarding claim 3, Zhao discloses that the P-type region comprises the P-type substrate [Fig. 2B, the p-type region 322a is within the P type substrate 302] or a second P-type well region.
Regarding claim 4, Zhao discloses that the N-type region comprises an N-type buried layer or a deep N-type well region [Fig. 2B, DEEP NW 304a].
	Regarding claim 5, Zhao discloses that the at least one NPN bipolar junction transistor further comprises: a fourth N-type doped region located in the first P-type well region; and a fifth P-type doped region located in the first P-type well region, wherein one of the third P-type doped region and the fifth P-type doped region is located between the second N-type doped region and the fourth N-type doped region, and the other of the third P-type doped region and the fifth P-type doped region is isolated from the second N-type doped region and the fourth N-type doped region [Fig. 2B, the NPN transistor Q1b inherently comprises all the doped regions, P-type well regions, N-type well regions].
	Regarding claim 6, Zhao discloses that the at least one second PNP bipolar junction transistor further comprises: the fifth P-type doped region; and a sixth P-type doped region located in the third N-type well region, wherein the third N-type doped region is located between the fourth P-type doped region and the sixth P-type doped 
	Regarding claim 7, Zhao discloses that the at least one first PNP bipolar junction transistor, the at least one NPN bipolar junction transistor, and the at least one second PNP bipolar junction transistor are connected in parallel with each other [Fig. 2B shows that the bipolar transistors are connected in parallel [as shown in Fig. 2B].
Regarding claims 9-11, Zhao discloses that the at least one first PNP bipolar junction transistor, at least one NPN bipolar transistor, and at least one second PNP bipolar transistor has a symmetrical structure [par. 0146].
Regarding claim 12, Zhao further comprises a fourth N-type well region [Fig. 2B, 334a] located in the substrate and connected to another side of the first P-type well region.
Regarding claims 15-19, Zhao further comprises an isolation structure located in the substrate between the at least one first PNP bipolar junction transistor and the at least one NPN bipolar junction transistor and between the at least one first PNP bipolar junction transistor and the at least one second PNP bipolar junction transistor [Fig. 2B, STI].
Regarding claim 20, Zhao discloses that the substrate comprises a single crystal silicon substrate, an epitaxial silicon substrate, or a semiconductor-on-insulator substrate [par. 0005].
Allowable Subject Matter
Claims 8, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 8:
The prior art does not disclose that a quantity of the at least one first PNP bipolar junction transistor is plural, and the first PNP bipolar junction transistors are connected in parallel with each other. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 13: The prior art does not further comprise an N-type buried layer located below the first P-type well region and connected to the third N-type well region and the fourth N-type well region. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 14: The prior art does not further comprise a fifth N-type doped region located in the fourth N-type well region.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836